                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ERIC J. HARRIS, SR., individually, and on
behalf of all others similarly situated, and
CAPRECE BYRD, BRYANT WATTS,
RENAE WHITE, LAURA HERL, DR.
                                                      Case No. 17-cv-12626
FRANK McWHORTER, ERIC J. HARRIS,
                                                      Hon. Matthew F. Leitman
SR. and CONNIE BATES, individually on
their own behalf,

            Plaintiffs,

v.

VISALUS, INC., a corporation, et al.



              ORDER GRANTING FINAL APPROVAL
      OF CLASS ACTION SETTLEMENT AND FINAL JUDGMENT

      Plaintiff Eric J. Harris, Sr., acting individually and on behalf of the Settlement

Class (“Named Plaintiff), filed an Unopposed Motion for Final Approval of

Proposed Settlement and Final Judgment (the “Motion”). The Motion seeks final

approval of the Named Plaintiff’s agreement (“Agreement”), for himself and on

behalf of the Class, with ViSalus, Inc. (“ViSalus”), Nick Sarnicola, Ashley

Sarnicola, Blake Mallen, Ryan Blair, Todd Goergen, Gary J. Reynolds, Vincent

Owens, Kevin Merriweather, and Michael Craig (collectively “Defendants”) to

settle all individual and class claims that have, or could have, been made, in

Plaintiffs’ Third Amended Complaint as specified in their written settlement
agreement (“Settlement Agreement”). This Court, having reviewed the Motion and

the exhibits, including the Settlement Agreement, finds itself apprised of the issues

and grants the Motion.

      NOW, THEREFORE, this Court, having heard the oral presentations made at

the Final Approval Hearing, having reviewed the submissions presented regarding

the proposed Settlement, having determined that the Settlement is fair, adequate, and

reasonable, and having received arguments concerning the award of attorneys’ fees,

and having reviewed the materials in connection therewith, and now deeming itself

to be fully informed;

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

      1.     The capitalized terms used in this Order and Judgment shall have the

same meaning as defined in the Settlement Agreement except as may otherwise be

ordered.

      2.     This Court has jurisdiction over the subject matter of this case, all

claims raised therein, and all Parties thereto, including the members of the

Settlement Class.

      3.     This Court finds, solely to consider this Settlement, that the

requirements of Federal Rule of Civil Procedure 23 are satisfied, including

requirements for numerosity, commonality, typicality, adequacy of representation,

manageability of the Settlement Class for settlement, that common issues of law and


                                          2
fact predominate over individual issues, and that Settlement and certification of the

Settlement Class is superior to alternative means of resolving the claims and

disputes.

      4.     The Settlement Class, which will be bound by this Final Approval

Order and Judgment, shall include all members of the Settlement Class who did not

submit timely and valid requests for exclusion. The following two members of the

Settlement Class timely submitted notices to opt out of this class settlement, and

therefore their rights are not affected by this final judgment: (1) Catherine Strobbe,

ViSalus IP #3563940, and (2) Lisa Nicholson, ViSalus IP #3545593.

      5.     Plaintiff Eric J. Harris, Sr. has served fairly and adequately as class

representatives of the Settlement Class.

      6.     These attorneys have served fairly and adequately as Class Counsel:

                          Andrew Kochanowski
                          Lance C. Young
                          Sommers Schwartz, P.C.
                          One Towne Square, Suite 1700
                          Southfield, MI 48076
                          Matthew Prebeg
                          Prebeg, Faucett & Abbott PLLC
                          8441 Gulf Freeway, Suite 307
                          Houston, TX 77017

                          Edward Wallace
                          Mark Miller
                          Wexler Wallace LLP
                          55 W. Monroe St. Suite 3300
                          Chicago, IL 60603

                                           3
      7.     For purposes of this Final Approval Order and Judgment, the

Settlement Class is:

             All U.S. Independent Promotors of ViSalus, Inc. who qualified
             for units in the Founders’ Equity Incentive Plan between January
             1, 2015 through March 1, 2017.

      8.     Excluded from the Settlement Class, even if they meet the criteria

above, are (i) Defendants, and any IPs owned, controlled or otherwise affiliated with

any Defendant other than merely by the IP’s status as an IP; (ii) IPs who are named

defendants, or who are owned, controlled, or otherwise affiliated with named

defendants in Kerrigan et al. v. ViSalus, Inc., et al., Case No. 2:14-cv-12693; (iii)

the presiding judge(s) and his or her (or their) immediate family; (iv) any individual

who elects to be excluded from the Settlement Class; and (v) any person who has

previously released claims against Defendants or whose claims have been fully and

finally adjudicated by a court with jurisdiction over the claims.

      9.     This Court finds that the Notice Plan in the Settlement Agreement and

effectuated under the Preliminary Approval Order constitutes the best notice

practicable under the circumstances and constitutes due and sufficient notice to the

Settlement Class of the pendency, certification of the Settlement Class for settlement

only, the terms of the Settlement Agreement, and the Final Approval Hearing, and

satisfies the requirements of the Federal Rules of Civil Procedure, the United States

Constitution, and any other applicable law. This Court further finds that Defendants
                                          4
have fully and timely met the requirements for notice to appropriate federal and state

officials under 28 U.S.C. § 1715, and this Order is issued ninety (90) or more days

after the service of such notice.

      10.    The Agreement is fair, reasonable, adequate and in the best interests of

the Settlement Class, considering the risks that both sides faced regarding the merits

of the claim alleged and remedies requested, the risks of maintaining a class action,

and the expense and duration of further litigation.       Therefore, this Court has

determined that the Agreement should be approved. The Parties shall effectuate the

Agreement according to its terms. The Settlement Agreement and every term and

provision thereof shall be deemed incorporated herein as if explicitly set forth and

shall have the full force of an Order of this Court.

      11.    Upon the Effective Date, the Settlement Class, each of the Class

Members, and the Named Plaintiffs (collectively, “Releasers”) shall have, by

operation of this Final Approval Order and Judgment, fully, finally and forever

released, relinquished, and discharged the Released Persons from all Released

Claims under the Settlement.

      12.    Releasers are permanently barred and enjoined from instituting,

commencing or prosecuting, either directly or in any other capacity, any Released

Claim against any of the Released Persons.




                                           5
      13.    This Final Approval Order and Judgment, the Settlement Agreement,

the Agreement which it reflects, and any and all acts, statements, documents or

proceedings relating to the Settlement are not, and shall not be construed as or used

as an admission by or against Defendants or any other Released Person of any fault,

wrongdoing, or liability on their part, or of the validity of any Released Claim or of

the existence or amount of damages.

      14.    The claims of the Named Plaintiffs and all members of the Settlement

Class are dismissed in their entirety with prejudice. Except as otherwise provided

in this Order and/or in this Court’s Order Awarding Attorneys’ Fees and Expenses

entered in this action, the parties shall bear their own costs and attorneys’ fees. The

parties have agreed that ViSalus will pay an award of attorneys’ fees and costs in the

amount determined by the Court. The Court has examined the Class counsel’s

motion for attorneys’ fees detailing the attorneys’ time logged, usual and customary

rates, expenses and awards in similar cases in light of the six factors described by

the Sixth Circuit in Ramey v. Cincinnati Enquirer, Inc., (6th Cir. 1974) and

determines that an award of attorneys’ fees and costs in the amount of $115,000 is

reasonable and should be, and is herewith, awarded.

      15.    The Named Plaintiff, Eric J. Harris, Sr., has, in the opinion of the Court,

worked hard on behalf of the Settlement Class. The Court therefore approves an

incentive award to Eric J. Harris, Sr. in the amount of $15,000.00


                                           6
      16.    This Court finds that no reason exists for delay in entering this Final

Order and Judgment, so the Clerk is directed forthwith to enter this Final Order and

Judgment. However, the Court reserves jurisdiction over implementation of the

Agreement, including enforcement and administration of the agreement and the

award of attorneys’ fees and costs.

      17.    The Parties, without further approval from this Court, are permitted to

adopt such amendments, modifications and expansions of the Agreement and its

implementing documents (including all exhibits to the Settlement Agreement) as

may be necessary or expedient to implement the Agreement, so long as they are

consistent in all material respects with the Final Order and Judgment and do not limit

the rights of the Settlement Class or any of the Class Members.

      18.    Without affecting the finality of this Final Judgment for appeal, the

Court retains jurisdiction on all matters related to the administration, enforcement,

and interpretation of the Agreement and this Final Order and Judgment, and for any

other necessary purpose.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 1, 2019




                                          7
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 1, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        8
